Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 30, 2019

                                      No. 04-19-00789-CV

                IN THE INTEREST OF C.D.M., AND C.M.M., CHILDREN

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-13803
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER
        By order dated December 20, 2019, appellant was ordered to file a response presenting a
reasonable explanation for failing to file the notice of appeal in a timely manner. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997). On December 23, 2019, appellant’s attorney filed a
response presenting such an explanation. It is therefore ORDERED that this appeal is retained
on the docket of the court.




                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of December, 2019.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court